Exhibit 10.8
 
Alliqua, Inc.
2150 Cabot Boulevard West
Langhorne, PA 19047
 
David Stefansky
____________________
 


Dear David:


This letter agreement shall set forth the terms and conditions pursuant to which
Alliqua, Inc., a Florida corporation (“Alliqua”), will engage you to provide
consulting services to Alliqua on an independent contractor basis. This
agreement is being entered into in connection with the termination of the
employment agreement between you and Alliqua dated as of May 31, 2012 (the
“Employment Agreement”).


1.   Services.  During the Consulting Period (as defined in Section 2 below),
Alliqua hereby engages you as an independent contractor to provide to Alliqua
(a) assistance with the transition of your services in connection with your
separation from service as an officer of Alliqua (“Transition Services”), and
(b) such additional services, as reasonably requested by Alliqua (the “Advisory
Services”, and together with the Transition Services, the “Services”).


2.   Consulting Period.  The Consulting Period shall commence as of January 1,
2013, and shall expire on December 31, 2014.  Notwithstanding the foregoing, the
Consulting Period shall terminate immediately if (a) the proposed Separation and
General Release Agreement attached hereto (the “Separation and Release
Agreement”) does not become effective on or before May 31, 2013, (b) you are
reasonably determined by Alliqua to be in material breach of this letter
agreement or the Separation and Release Agreement, (c) you commit any act or
omission that involves dishonesty or disloyalty to Alliqua or its affiliates
that results in material harm to Alliqua, or (d) you breach any of the
“Surviving Employment Agreement Provisions” as defined in Section 8 below (each,
a “Termination Event”).  Alliqua will provide you with written notice of a
Termination Event.


3.   Fees.  As fees for all Services rendered by you under this letter
agreement, you shall receive consulting fees (“Consulting Fees”) payable as
follows:


(i)           Within five business days following the effectiveness of the
Separation and Release Agreement, Alliqua will issue to you 8,144,719 shares
(the “Shares”) of Alliqua’s common stock, par value $0.001 per share;


(ii)           Alliqua will pay you $2,500 per month, payable on or before the
fifth day of each month during the Consulting Period, but not for any month
after March 31, 2014.


All Consulting Fees under this letter agreement shall be payable without
deduction for federal income, social security, or state or local income taxes.


With respect to the sale by you of any of the Shares, to the extent consistent
with applicable law, Alliqua will cooperate with you in connection with the sale
of the Shares by causing the removal of any restrictive legends on the
certificates for any such Shares, by providing any necessary confirmations to
Alliqua’s transfer agent and causing counsel to Alliqua to provide any opinions
as may be required in connection with the removal of any such restrictive
legends.


4.           Duties.  During the Consulting Period, you shall devote your
commercially reasonable efforts and abilities and business time to the Services,
to the extent required and in the manner requested by Alliqua, provided that you
shall not be required to devote substantially all of your business time to
providing the Services and in no event shall you be required to devote more than
twenty (20) hours per month to providing the Services.


 
 

--------------------------------------------------------------------------------

 
 
5.   Independent Contractor.  It is expressly agreed that you are acting solely
as an independent contractor in performing the Services.  Neither party to this
letter agreement has any authority to bind or commit the other nor will either
party’s acts or omissions be deemed the acts of the other.  Alliqua shall carry
no worker’s compensation insurance or any health or accident insurance to cover
you.  Alliqua shall not pay any contributions to social security, unemployment
insurance, federal or state withholding taxes, or provide any other
contributions or benefits which might be expected in an employer-employee
relationship and you expressly waive any right to such participation or
coverage.  By executing this letter agreement, you agree that you shall make
such contributions and pay applicable taxes and hereby indemnify and hold
harmless Alliqua in the event of your failure to do so.


6.   Confidential Information.  By executing this letter agreement below, you
agree that during the course of your providing the Services to Alliqua as an
independent contractor, you will have access to “Confidential Information” of
Alliqua, within the meaning of Section 6 of the Employment Agreement.  You
acknowledge and agree that such Confidential Information gives Alliqua a
competitive advantage over others who do not have the information, and that
Alliqua would be irreparably harmed if the Confidential Information were
disclosed.  Accordingly, by executing this letter agreement below, you agree
that during the Consulting Period and at all times thereafter, you shall not for
any reason: (i) use the information for any purpose other than for the benefit
of Alliqua, or (ii) disclose to any person or entity any such Confidential
Information except as necessary during the Consulting Period to perform the
Services.  You also agree to take reasonable steps to safeguard any such
Confidential Information in your possession or control to prevent its disclosure
to unauthorized persons.


Upon expiration or termination of the Consulting Period, or at any earlier time
as directed by Alliqua, you agree to immediately deliver to Alliqua any and all
Confidential Information in your possession, any other documents or information
that you acquired as a result of the Services and any copies of any such
documents/information.  You agree not to retain any originals or copies of any
documents or materials related to the Alliqua’s business – whether in hard copy
or digital form – which you came into possession of or created as a result of
this engagement.  You acknowledge that such information, documents and materials
are the exclusive property of Alliqua.  After you deliver to Alliqua all
Confidential Information in your possession and all other documents and/or
information relating to Alliqua’s business, you agree to immediately delete all
Confidential Information and other documents and/or information relating to
Alliqua’s business from any computer, cellular phone or other digital or
electronic device owned by you.  In addition, upon expiration or termination of
the Consulting Period, or at any time earlier as directed by Alliqua, you agree
to immediately deliver to Alliqua any property of Alliqua’s in your possession.


Alliqua agrees that from and after the time that you are no longer serving on
the Board of Directors of Alliqua, that Alliqua will not make available to you
or provide to you any material non-public information concerning Alliqua without
your prior written consent.


7.   Surviving Employment Agreement Provisions; Extension of Restrictive
Covenant Period.  By signing this letter agreement below, you acknowledge and
agree that Sections 6 and 7 of the Employment Agreement (the “Surviving
Employment Agreement Provisions”) survived the separation of your employment
with Alliqua, remain in full force and effect and shall continue to survive the
termination of the Consulting Period, and nothing in this letter agreement shall
be deemed to alter your obligations with respect thereto; provided, however,
nothing set forth in Section 7(a) of the Employment Agreement shall prohibit you
from soliciting or doing business with, either directly or indirectly, whether
personally or through other persons or entities, any distributor of the
Alliqua’s products that was introduced to Alliqua by you or from soliciting,
engaging or hiring on behalf of yourself or any person or entity any employee or
consultant of Alliqua or any member of Alliqua’s Scientific Advisory Board who
was introduced to Alliqua by you.  You hereby agree that for purposes of Section
7 of the Employment Agreement, the term “Restricted Period” as used therein
shall be extended until the later of the Restricted Period as defined in such
Section of the Employment Agreement or the one-year anniversary of the
expiration of the Consulting Period. You represent that you have, at all times,
been in compliance with your obligations under the Surviving Employment
Agreement Provisions.


 
 

--------------------------------------------------------------------------------

 
 
8.   Disclosure.  Except as required by its reporting obligations under the
Securities Exchange Act of 1934, as amended or as otherwise required by law,
Alliqua agrees that it will not without your prior written consent, which
consent may not be unreasonably withheld, disclose the terms and provisions of
this agreement or the subject matter hereof or issue any press release or other
public disclosure, and that with respect to any such required press release or
disclosure, Alliqua shall provide you with a reasonable opportunity to review
and comment on the same.


9.   Entire Agreement.  This letter agreement, the Surviving Employment
Agreement Provisions and the Separation Agreement contain the entire agreement
of the parties with respect to the subject matter hereof and supersede all
agreements and understandings (whether oral or written) between the parties
hereto concerning the subject matter hereof.  This letter agreement may be
modified by the parties hereto only by a written supplemental agreement executed
by both parties.
 
    Kindly sign your name at the end of this letter agreement to signify your
understanding and acceptance of these terms and that no one at Alliqua has made
any other representation to you.  The letter agreement, countersigned by you,
must be returned to Alliqua.  We look forward to continuing to work with you.


Very truly yours,
           Alliqua, Inc.
By: /s/ Brian Posner                                           


Agreed and accepted this 11th day
of November, 2013


/s/ David Stefansky                                                      
David Stefansky